


Exhibit 10.38

AGREEMENT TERMINATING RESEARCH, DEVELOPMENT

AND MARKETING AGREEMENT

This AGREEMENT TERMINATING RESEARCH, DEVELOPMENT AND MARKETING AGREEMENT (this
“Agreement”), is entered into as of January 4, 2008, between BioMimetic
Therapeutics, Inc., a Delaware corporation (f/k/a BioMimetic Pharmaceuticals,
Inc.) (“BMTI”), and Luitpold Pharmaceuticals, Inc., a New York corporation
(“Luitpold”).

WHEREAS, BMTI and Luitpold are parties to that certain Research, Development and
Marketing Agreement dated as of December 9, 2003 (the “R&D Agreement”);

WHEREAS, BMTI and Luitpold have entered into that certain Asset Purchase
Agreement dated as of December 14, 2007 (the “Purchase Agreement”) pursuant to
which BMTI has agreed to sell, and Luitpold has agreed to purchase, all of the
assets that are primarily related to the Business (other than the Excluded
Assets);

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Purchase Agreement, BMTI and Luitpold are required to execute and deliver
this Agreement; and

WHEREAS, the parties wish to terminate the R&D Agreement other than as herein
provided.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows (initially capitalized terms used but not defined herein have
the meanings given them in the Purchase Agreement):

1. Termination. Except as provided in Section 2 below, the R&D Agreement and the
parties’ respective rights and obligations thereunder are hereby terminated and
shall be of no force and effect.

2. EU Approval. Section 4.b of the R&D Agreement is hereby restated as follows:
“Promptly upon BMTI’s receipt of approval of the European Medical Agency for GEM
21S® Growth-factor Enhanced Matrix (the “EU Approval”), BMTI shall use its best
efforts to transfer, assign and vest all rights in and to the EU Approval to
Luitpold or its designee. Within thirty (30) days of BMTI executing such
documents necessary for such transfer and assignment, Luitpold shall pay to BMTI
Ten Million Dollars ($10,000,000) (“Milestone Payment”) by wire transfer of
immediately available funds to an account designated by BMTI in accordance with
wire instructions to be provided by BMTI prior to the due date of such payment.
Luitpold acknowledges and agrees that no representations or warranties, express
or implied, are given concerning the approval of the Licensed Products and no
assurances can be given that the Licensed Products will receive EU Approval.”

 

 

-1-

 

--------------------------------------------------------------------------------






3. General Provisions.

3.1 Limited Liability. EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER LUITPOLD NOR BMTI WILL BE LIABLE WITH RESPECT TO ANY MATTER
ARISING UNDER THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR (A) ANY PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS OR (B) COST OF PROCUREMENT OF SUBSTITUTE
GOODS, TECHNOLOGY OR SERVICES.

3.2 No Agency. Nothing herein contained shall be deemed to create an agency,
joint venture, amalgamation, partnership or similar relationship between BMTI
and Luitpold. Notwithstanding any of the provisions of this Agreement, neither
party shall at any time enter into, incur or hold itself out to third parties as
having authority to enter into or incur, on behalf of the other party, any
commitment, expense or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by one party in connection with or relating
to the performance of its obligations under this Agreement shall be undertaken,
incurred or paid exclusively by that party, and not as an agent or
representative of the other party. The parties agree that each is acting as an
independent contractor and not as an agent or partner of the other by virtue of
this Agreement.

3.3 Severability. If any provision of this Agreement shall be found to be void,
invalid or unenforceable, the same shall either be conformed to the extent
necessary to comply with applicable law or stricken if not so conformable, so as
not to affect the validity of this Agreement.

3.4 Notices. All notices, requests, demands, waivers, consents, approvals or
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, or by recognized commercial courier
service, and delivered by a facsimile transmission, as follows:

 

If to BMTI:

 

BioMimetic Therapeutics, Inc.

 

 

389 A Nichol Mill Lane

 

 

Franklin, TN 37067

 

 

Attention: Samuel E. Lynch, D.M.D., D.M.Sc.

 

 

FAX: 615-844-1281

 

 

 

With a copy to:

 

BioMimetic Therapeutics, Inc.

 

 

389 A Nichol Mill Lane

 

 

Franklin, TN 37067

 

 

Attention: Earl Douglas, General Counsel

 

 

FAX: 615-236-4457

 

 

 

If to Luitpold:

 

Luitpold Pharmaceuticals, Inc.

 

 

One Luitpold Drive

 

 

P.O. Box 9001

 

 

-2-

 

--------------------------------------------------------------------------------






 

 

 

Shirley, NY 11967

 

 

Attention:Mary Jane Helenck, R.Ph, M.S., M.B.A.,

 

 

President and CEO

 

 

FAX: (631) 924-8650

 

 

 

With a copy to:

 

Sheppard Mullin Richter & Hampton LLP

 

 

1300 I Street, N.W.

 

 

11th Floor East

 

 

Washington, DC 20005

 

 

Attention: Peter Reichertz

 

 

FAX: 202-312-9426

or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed effective (a) as of the
date so delivered either personally or by facsimile transmission or courier
service; or (b) on the third (3rd) business day after the same has been mailed.

3.5 Force Majeure. Neither party shall be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to causes beyond its reasonable control, including, without limitation, acts of
God, fires, earthquakes, strikes and labor disputes, acts of war or threatened
act of war, acts of terror or threatened acts of terror, civil unrest, or
intervention of any governmental authority, but any such delay or failure shall
be remedied by such party as soon as is reasonably possible. If the force
majeure event persists for longer than twelve (12) months, the other party shall
have the right to terminate this Agreement.

3.6 Assignments. This Agreement may not be assigned by either party without the
written prior consent of the other party; provided, however, that either party
may assign any and all of its rights under this Agreement to (i) one or more
direct or indirect subsidiaries or affiliates of such party or (ii) an acquirer
of all or substantially all of its assets or business. This Agreement shall
inure to the benefit of and be binding on the parties’ permitted assigns, and
successors in interest.

3.7 Waivers and Modifications. The failure of any party to insist on the
performance of any obligation hereunder shall not act as a waiver of such
obligation. No waiver, modification, release, or amendment or any obligation
under this Agreement shall be valid or effective unless in writing and signed by
both parties.

3.8 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles that would provide for application of the law of
another jurisdiction.

3.9 Headings. Section headings are for convenience only and will not be deemed
to affect in any way the language of the provisions to which they refer.

3.10 Execution. This Agreement may be executed and delivered (including by
facsimile transmission or e-mail with scan attachment) in two or more
counterparts, each of

 

 

-3-

 

--------------------------------------------------------------------------------






which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement.

3.11 Entire Agreement. This Agreement, the Purchase Agreement and the Ancillary
Agreements, including all exhibits and schedules hereto and thereto, constitutes
the entire agreement of the parties with respect to the subject matter hereof,
and supersedes all prior or contemporaneous understandings or agreements,
whether written or oral, between Luitpold and BMTI with respect to such subject
matter. No amendment or modification hereof shall be valid or binding upon the
parties unless made in writing and signed by the duly authorized representatives
of both parties.

3.12 Recording and Further Assurances. Luitpold may record this Agreement in
each place necessary or convenient to perfect, protect or otherwise evidence
Luitpold’s rights hereunder. Each party agrees, promptly upon request, to
execute such further documents as the other party may reasonably request to for
the purpose of making effective the rights of such party under this Agreement,
at the sole expense of the party so requesting.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

 

BIOMIMETIC THERAPEUTICS, INC.

 

 

 

 

By: 

 
/s/ Samuel E. Lynch

 

 

 

 

 

Name: Samuel E. Lynch D.M.D., D.M.Sc.

 

 

 

 

 

Title: President and CEO

 

 

 

 

LUITPOLD PHARMACEUTICALS, INC.

 

 

 

 

By: 

 
/s/ Mary Jane Helenek

 

 

 

 

 

Name: Mary Jane Helenek, R.Ph, M.S., M.B.A..

 

 

 

 

 

Title: President and CEO

 

 

-4-

 

--------------------------------------------------------------------------------